


Exhibit 10.33

 

 

 

2000 Stock Option Plan

 

 

 

Sabre Holdings Corporation

 

 

 

As Amended and Restated
Effective as of November 13, 2000

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Section 1.  Purpose and Definitions

 

 

 

 

 

Section 2.  Administration

 

 

 

 

 

Section 3.  Stock Subject to Plan

 

 

 

 

 

Section 4.  Stock Options

 

 

 

 

 

Section 5.  Stock Appreciation Rights

 

 

 

 

 

Section 6.  Change in Control

 

 

 

 

 

Section 7.  Amendments and Termination

 

 

 

 

 

Section 8.  General Provisions

 

 

 

 

 

Section 9.  Term

 

 

 

--------------------------------------------------------------------------------


 

Sabre Holdings Corporation
2000 Stock Option Plan

Section 1.  Purpose and Definitions

The purpose of Sabre Holdings Corporation’s Stock Option Plan (the “Plan”) is to
enable Sabre Holdings Corporation (the “Company”) to attract, retain, and reward
employees of the Company, its Subsidiaries, and its Affiliates, and strengthen
the mutuality of interests between such individuals and the Company’s
shareholders, by offering such individuals stock incentives in the Company.

For purposes of the Plan, the following terms shall be defined as follows:

a.                                       “Affiliate” means any entity, other
than the Company and any Subsidiary, that is designated by the Board as a
participating employer under the Plan, so long as the Company directly or
indirectly owns at least twenty percent (20%) of the combined voting power of
the stock or other equity interests of such entity or at least twenty percent
(20%) of the equity interests of such entity.

b.                                      “Award” means a Stock Option or Stock
Appreciation Right granted hereunder.

c.                                       “Board” means the Board of Directors of
the Company.

d.                                      “Cause” means, but is not limited to,
any of the following actions: theft, dishonesty or fraud, insubordination,
persistent inattention to duties or excessive absenteeism, violation of the
Company’s work rules, business ethics policy, other policies or state or federal
law, or any other conduct which would disqualify the Participant from
entitlement to unemployment benefits.  The determination of whether Cause exists
shall be made in the Company’s sole discretion.

e.                                       “Code” means the Internal Revenue Code
of 1986, as amended from time to time, and any successor thereto.

f.                                         “Committee” means the Committee
referred to in Section 2.

g.                                      “Company” means Sabre Holdings
Corporation, a corporation organized under the laws of the State of Delaware, or
any successor corporation.

h.                                      “Disability” means disability as
determined by the Committee.

i.                                          “Effective Date” means November 13,
2000.

j.                                          “Employee” means a regular full or
part-time employee of the Company, Subsidiaries and Affiliates, as determined by
the Committee.

k.                                       “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and any successor thereto.

--------------------------------------------------------------------------------


 

l.                                          “Fair Market Value” means, as of any
given date, unless otherwise determined by the Committee in good faith, the mean
between the highest and lowest quoted selling price, regular way, of the Stock
on the New York Stock Exchange (“NYSE”) or the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or, if no such sale of
Stock occurs on the NYSE or NASDAQ on such date, the fair market value of the
Stock as determined by the Committee in good faith.

m.                                    “Participant” means an Employee receiving
an Award hereunder.

n.                                      “Person” means “person” as defined in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act but
excluding the Company and any Subsidiary and any employee benefit plan sponsored
or maintained by the Company or any Subsidiary (including any trustee of such
plan acting as trustee).

o.                                      “Plan” means Sabre Holdings
Corporation’s 2000 Stock Option Plan, as amended from time to time.

p.                                      “Retirement” means, unless otherwise
determined by the Committee, retirement from employment with the Company or any
Subsidiary or Affiliate on or after age 65 or age 55 with 10 years Company
service.

q.                                      “Stock” means the Class A Common Stock,
$.01 par value per share, of the Company, or any successor security resulting
from any merger, reorganization, consolidation, recapitalization, reorganization
or other change in corporate structure affecting the stock as determined by the
Committee in accordance with Section 3(c).

r.                                         “Stock Appreciation Right” means the
right to participate in an increase in the value of a share of Stock pursuant to
an award granted under Section 5.

s.                                       “Stock Option” or “Option” means any
non-qualified option to purchase shares of Stock (other than any stock option
intended to be and designated as an “Incentive Stock Option” within the meaning
of section 422 of the Code) granted pursuant to Section 4.

t.                                         “Subsidiary” means any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if each of the corporations (other than the last corporation in the
unbroken chain) owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

In addition, the terms “Change in Control,” “Potential Change in Control,” and
“Change in Control Price” shall have the meanings set forth in Section 6.

Section 2.  Administration

a.                                       The Plan shall be administered by a
Committee of not less than two members of the Board, who shall be appointed by,
and serve at the pleasure of, the Board.  In selecting the members of the
Committee, the Board shall take into account, to the extent

 

2

--------------------------------------------------------------------------------


 

applicable, the requirements for the members of the Committee to be treated as
“Outside Directors” within the meaning of Section 162(m) of the Code and
“Non-Employee Directors” for purposes of Rule 16b-3, as promulgated under
Section 16 of the Exchange Act.  The functions of the Committee specified in the
Plan shall be exercised by the Board, if and to the extent that no Committee
exists that has the authority to so administer the Plan.

b.                                      The Committee shall have full authority
to grant Awards, pursuant to the terms of the Plan, to Employees.

c.                                       In particular the Committee shall have
the authority:

i.                                          To select Employees to whom Awards
may from time to time be granted hereunder;

ii.                                       To determine whether and to what
extent Awards are to be granted to one or more Employees;

iii.                                    Subject to the provisions of Sections 3
and 4, to determine the number of shares to be covered by each such Award;

iv.                                   To determine the terms and conditions of
any Award (including, but not limited to the share price and any restriction or
limitation, or any vesting acceleration or waiver of forfeiture restrictions
regarding any Award and/or the shares of Stock relating thereto);

v.                                      To determine whether and under what
circumstances a Stock Option may be settled in cash instead of Stock;

vi.                                   To designate the Corporate Secretary of
the Company, other officers or employees of the Company, or competent
professional advisors, to assist the Committee in the administration of the
Plan;

vii.                                To delegate authority to the Corporate
Secretary of the Company, or other officers or employees of the Company to
execute agreements or other documents on its behalf;

viii.                             To delegate authority to the Corporate
Secretary of the Company, or other officers or employees of the Company to act
on its behalf concerning any matter related to the Plan, including without
limitation the ability to make grants and Awards hereunder.

d.                                      The Committee or its designee shall have
the authority to adopt, alter, and repeal such rules, guidelines and practices
governing the Plan as it shall, from time to time, deem advisable; to interpret
the terms and provisions of the Plan and any award issued under the Plan (and
any agreements relating thereto); and to otherwise supervise the administration
of the Plan.

 

3

--------------------------------------------------------------------------------


 

e.                                       All decisions made by the Committee or
its designee pursuant to the provisions of the Plan shall be final and binding
on all persons, including the Company and Employees.

Section 3.  Stock Subject to Plan

a.                                       The total number of shares of Stock
reserved and available for distribution under the Plan shall be seven million
(7,000,000).  In no event shall the total of (i) shares of Stock subject to
Awards plus (ii) shares of Stock issued under the Plan exceed the amount
available.

b.                                      Subject to Section 5(h), each share of
Stock as to which a Stock Option or Stock Appreciation Right has been granted
shall again be available for distribution in connection with future awards under
the Plan if (i) such share ceases to be subject to an Award or is otherwise
forfeited, (ii) the Award to which such share relates is settled in cash or
other property, (iii) the Award to which such share relates otherwise terminates
without the share of Stock being issued to the Participant, (iv) such share
otherwise issuable hereunder is withheld in order to pay the exercise price or
tax withholding for Awards, or (v) such share is used to pay the exercise price
or tax withholding of other Awards.

c.                                       In the event of any merger,
reorganization, consolidation, recapitalization, Stock dividend, Stock split,
extraordinary cash dividend, or other change in corporate structure affecting
the Stock, such substitution or adjustment may be made in the aggregate number
of shares reserved for issuance under the Plan, and/or in the number and option
price of shares subject to outstanding Awards, as may be determined to be
appropriate by the Committee, provided that the number of shares subject to any
award shall always be a whole number.

Section 4.  Stock Options

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

a.                                       Price.  The Option price per share of
Stock purchasable under a Stock Option shall be determined by the Committee at
the time of grant but shall be not less than one hundred percent (100%) of the
Fair Market Value of the Stock at grant.

b.                                      Term.  The Committee shall fix the term
of each Stock Option, but no Stock Option shall be exercisable more than ten
(10) years after the date the Option is granted.

c.                                       Exercisability.  Stock Options shall be
vested or exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee at or after grant; provided,
however, that, except as provided in Section 6, or unless otherwise determined
by the Committee at or after grant, no Stock Option shall be exercisable prior
to the first anniversary date of the granting of the Option.  If any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall determine.

 

4

--------------------------------------------------------------------------------


 

d.                                      Method of Exercise.  Subject to whatever
installment exercise provisions apply under Section 4(c), Stock Options may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company, or its designated representative,
specifying the whole number of shares to be purchased.  Such notice shall be
accompanied by payment in full of the purchase price and required tax
withholding, either by check, note or such other instrument as the Committee may
accept.  As determined by the Committee at or after grant, payment in full or in
part may also be made in the form of various cashless exercise methods, or in
the form of unrestricted Stock already owned by the Participant; provided that
such unrestricted Stock has been held by the Participant for at least six months
prior to tender upon exercise.  No shares of Stock shall be issued until full
payment therefore has been made.  A Participant shall generally have the rights
to dividends or other rights of a shareholder with respect to the shares subject
to the Option when the Participant has given written notice of exercise, has
paid in full for such shares, and, if requested, has given the representation
described in Sections 8(a) and 8(b).

e.                                       Transferability.  Unless the Committee
shall permit (on such terms and conditions as it shall establish), no Option may
be transferred, assigned, pledged or hypothecated (except by will or the laws of
descent and distribution) or be subject to execution, attachment, or similar
process.  Upon any attempt to effect any such disposition, or upon the levy of
any such process, the Option will become null and void.

f.                                         Termination for Cause.  If a
Participant’s employment by the Company or any Subsidiary or Affiliate is
terminated for Cause, the Stock Option shall thereupon terminate, whether or not
vested or exercisable at that time.  Notwithstanding anything herein to the
contrary, if subsequent to a Participant’s termination, the Committee determines
that, either prior or subsequent to the Participant’s termination, the
Participant engaged in conduct that would constitute Cause, such Participant
shall forthwith cease to have any right to exercise any Award.

g.                                      Other Termination.  If a Participant’s
employment by the Company or any Subsidiary or Affiliate terminates for any
reason other than for Cause, any unexercisable Stock Option shall thereupon
terminate and any exercisable Stock Option held by such Participant may
thereafter be exercised in accordance with the terms and conditions established
by the Committee.

h.                                      Buyout.  The Committee may at any time
offer to buy out for payment in cash or Stock an Option previously granted,
based on such terms and conditions as the Committee shall establish and
communicate to the Participant at the time that such offer is made.

Section 5.  Stock Appreciation Rights

Stock Appreciation Rights granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions as the Committee shall deem desirable:

 

5

--------------------------------------------------------------------------------


 

a.                                       Price.  Upon the exercise of a Stock
Appreciation Right, a Participant shall be entitled to receive an amount in cash
and/or shares of Stock equal in value to the excess of the Fair Market Value on
the date of exercise of one share of Stock over the exercise price per share
determined by the Committee at the time of grant multiplied by the number of
shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of
payment.  When payment is to be made, the amount and/or number of shares (when
payment is to be made in shares) to be paid shall be calculated on the basis of
the Fair Market Value of the shares on the date of exercise.

b.                                      Term.  The term of each Stock
Appreciation Right shall be fixed by the Committee, but no Stock Appreciation
Right shall be exercisable more than ten (10) years after the date the Stock
Appreciation Right is granted.

c.                                       Exercisability.  Stock Appreciation
Rights shall be vested or exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee at or after grant;
provided, however, that, except as provided in Section 6, or unless otherwise
determined by the Committee at or after grant, no Stock Appreciation Right shall
be exercisable prior to the first anniversary date of the granting of the Stock
Appreciation Right.  If the Committee provides that any Stock Appreciation Right
is exercisable only in installments, the Committee may waive such installment
exercise provisions at any time at or after grant in whole or in part, based on
such factors as the Committee shall determine.

d.                                      Method of Exercise.  Subject to whatever
installment exercise provisions apply under Section 5(c), Stock Appreciation
Rights may be exercised in whole or in part as to a whole number of shares at
any time during the exercise period, by giving written notice of exercise to the
Company, or its designated representative, specifying the number of shares to be
exercised.

e.                                       Transferability.  Unless the Committee
shall permit (on such terms and conditions as it shall establish), no Stock
Appreciation Right may be transferred, assigned, pledged or hypothecated (except
by will or the laws of descent and distribution) or be subject to execution,
attachment, or similar process.  Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Stock Appreciation Right
will become null and void.

f.                                         Termination for Cause.  If a
Participant’s employment by the Company or any Subsidiary or Affiliate is
terminated for Cause, the Stock Appreciation Right shall thereupon terminate,
whether or not exercisable at that time.  Notwithstanding anything herein to the
contrary, if subsequent to a Participant’s termination, the Committee determines
that, either prior or subsequent to the Participant’s termination, the
Participant engaged in conduct which would constitute Cause, then such
Participant shall forthwith cease to have any right to exercise any Award.

 

6

--------------------------------------------------------------------------------


 

g.                                      Other Termination.  If a Participant’s
employment by the Company or any Subsidiary or Affiliate terminates for any
reason other than for Cause, any unexercisable Stock Appreciation Right shall
thereupon terminate and any exercisable Stock Appreciation Right held by such
Participant may thereafter be exercised in accordance with the terms and
conditions established by the Committee.

h.                                      Upon the exercise of any Stock
Appreciation Right, the number of shares issued under such Stock Appreciation
Right based on the value of the Stock Appreciation Right at the time of exercise
shall be deemed to be shares issued for purposes of the share authorization set
forth in Section 3.

Section 6.  Change in Control

a.                                       Impact of Event.  In the event a Change
in Control or a Potential Change in Control occurs as determined by the
Committee or the Board at or after grant, subject to any right of approval
expressly reserved by the Committee or the Board at the time of such
determination, the following shall occur:

i.                                          Any Stock Appreciation Rights or
Stock Options awarded under the Plan shall continue in effect or, if
continuation is not possible, shall be equitably converted to Stock Options or
Stock Appreciation Rights of any successor entity; or

ii.                                       If continuation or conversion under
6(a)(i) is not possible, all unexercisable Stock Options and Stock Appreciation
Rights shall become fully exercisable, and the Board shall either provide
Participants with a reasonable period within which to exercise, or settle in
cash;

iii.                                    If the Board chooses to settle in cash
pursuant to Section 6(a)(ii), the value of all outstanding Awards to the extent
vested hereunder shall, unless determined otherwise by the Board in its sole
discretion at or after grant but prior to any Change in Control or Potential
Change in Control, be the excess of the Change in Control Price as of the date
such Change in Control or such Potential Change in Control is determined to have
occurred or such other date as the Board may determine prior to the Change in
Control or Potential Change on Control, over the exercise price.  “Change in
Control Price” means the highest price per share paid in any transaction
reported on the NYSE or NASDAQ Composite Index, or paid or offered in any bona
fide transaction related to a potential or actual Change in Control of the
Company at any time during the sixty (60) day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee.

b.                                      Termination without Cause.  In the event
a Participant is involuntarily terminated without Cause within one year
following a Change in Control or Potential Change in Control, such Participant’s
previously unexercisable and unvested Stock Options and Stock Appreciation
Rights shall become fully vested and remain exercisable for three (3) months
following such termination.

 

7

--------------------------------------------------------------------------------


 

c.                                       Definition of “Change in Control”.  A
“Change in Control” means the happening of any of the following:

i.                                          When any Person, directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time) of securities of the Company
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities;

ii.                                       The individuals who, as of the
Effective Date of this Plan, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date of the Plan whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

iii.                                    Consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the then outstanding shares of
stock of the Company (the “Outstanding Company Stock”) and the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) immediately prior to such Business Combination beneficially own,
directly or indirectly, more than sixty percent (60%) of, respectively, the then
Outstanding Company Stock and the combined voting power of the then Outstanding
Company Voting Securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or throughout one or more subsidiaries), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of respectively, the
then Outstanding Company Stock resulting from such Business Combination or the
combined voting power of the then Outstanding Company Voting Securities except
to the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

8

--------------------------------------------------------------------------------


 

iv.                                   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

e.                                       Definition of Potential Change in
Control.  A “Potential Change in Control” means the happening of any one of the
following:

i.                                          The approval by shareholders of an
agreement by the Company, the consummation of which would result in a Change in
Control of the Company; or

ii.                                       The acquisition of beneficial
ownership, directly or indirectly, by any entity, person or group (other than
the Company or a Subsidiary or any Company employee benefit plan (including any
trustee of such plan acting as such trustee) of securities of the Company
representing five percent (5%) or more of the combined voting power of the
Company’s outstanding securities and the adoption by the Board of Directors of a
resolution to the effect that a Potential Change in Control of the Company has
occurred for purposes of this Plan.

Section 7.  Amendments and Termination

a.                                       The Committee may amend, alter, or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made that would impair the Options or Stock Appreciation Rights previously
granted to a Participant without the Participant’s consent.

b.                                      The Committee may amend the terms of any
award theretofore granted, prospectively or retroactively, but subject to
Section 3 above, no such amendment shall impair the options or stock
appreciation rights previously granted to a Participant without the
Participant’s consent.

c.                                       Subject to the above provisions, the
Committee shall have broad authority to amend the Plan for any reason, including
without limitations to take in to account changes in applicable securities and
tax laws and accounting rules, as well as other developments.

Section 8.  General Provisions

a.                                       The Committee may require each
Participant purchasing shares pursuant to and under the Plan to represent to and
agree with the Company in writing that the Participant is acquiring the shares
without a view to distribution thereof.  The certificates for such shares may
include any legend that the Committee deems appropriate to reflect any
restrictions on transfer.

b.                                      All certificates for shares of Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules.
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Stock is then listed, NASDAQ, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

 

9

--------------------------------------------------------------------------------


 

c.                                       Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

d.                                      The adoption of the Plan shall not
confer upon any employee of the Company or any Subsidiary or Affiliate any right
to any Award under the Plan, nor the continued employment with the Company or a
Subsidiary or Affiliate, as the case may be, nor shall it interfere in any way
with the right of the Company or a Subsidiary or Affiliate to terminate the
employment of any of its employees at any time.

e.                                       Except as the Participant and the
Company may otherwise agree, no later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any award under the Plan, the Participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of any federal, state, or local taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Committee, withholding obligations may be settled with Stock, including Stock
that is part of the Award that gives rise to the withholding requirement,
provided that no more than the minimum withholding tax is paid through share
withholding.  The withholding requirement may be paid with unrestricted stock
already owned by the Participant, provided that such stock has been held by the
Participant for at least six months prior to tender for purposes of payment of
withholding taxes.  The obligations of the Company under the Plan shall be
conditional on such payment of arrangements and the Company and its Subsidiaries
or Affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.

f.                                         The Plan and all awards made and
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware.

Section 9.  Term

No Awards shall be granted pursuant to the Plan on or after March 15, 2010, but
Awards granted prior to March 15, 2010 may extend beyond that date.

 

10

--------------------------------------------------------------------------------

